NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           FEB 29 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

OMAR ERNEST EPPS,                             No. 11-56589

               Plaintiff - Appellant,         D.C. No. 3:10-cv-01949-BEN-MDD

  v.
                                              MEMORANDUM *
N. GRANNIS, Chief, Inmate Appeals
Branch; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN and BYBEE, Circuit Judges.

       Omar Ernest Epps appeals pro se the district court’s denial of his request for

preliminary injunctive relief against several prison official defendant-appellees.

We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We express no view on the merits of the complaint. Our sole inquiry is

whether the district court abused its discretion in denying preliminary injunctive

relief. The Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir. 2008); see

Winter v. Natural Resources Defense Council, 129 S. Ct. 365, 374 (2008) (listing

factors for district court to consider); Sports Form, Inc. v. United Press Int’l,

686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review). We

conclude the district court did not abuse its discretion. Accordingly, we affirm the

district court’s order denying the preliminary injunction.

      AFFIRMED.




                                           2                                        11-56589